J-A18012-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                             Appellee

                        v.

    CHARLES J. MATHIS

                             Appellant                 No. 1506 EDA 2017


          Appeal from the Judgment of Sentence Entered April 4, 2017
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No.: CP-51-CR-0008962-2013


BEFORE: STABILE, J., STEVENS, P.J.E.*, and STRASSBURGER, J.**

MEMORANDUM BY STABILE, J.:                        FILED NOVEMBER 08, 2018

        Appellant Charles J. Mathis appeals from the April 4, 2017 judgment of

sentence entered in the Court of Common Pleas of Philadelphia County (“trial

court”), following his jury convictions for rape by forcible compulsion, unlawful

contact with a minor, aggravated indecent assault, corruption of minors, and

involuntary deviate sexual intercourse (“IDSI”).1 Upon review, we affirm.

        The facts and procedural history of this case are undisputed.          As

recounted by the trial court:

              On June 23rd, 2013, [A.H.] found it urgently necessary to
        take her son, R.T. to the hospital. As a result of this sudden
        emergency, she left her other children including the [fourteen-
        year-old] victim A.T. in the care of [Appellant], the brother of the
____________________________________________


*   Former Justice specially assigned to the Superior Court.
**   Retired Senior Judge assigned to the Superior Court.
1 18 Pa.C.S.A. §§ 3121(a)(1), 6318(a)(1), 3125(a)(8), 6301(a)(1)(i) and
3123(a)(7), respectively.
J-A18012-18


     children’s grandmother [D.T.]. While watching the children,
     [Appellant] went to the second floor bedroom where the [victim]
     was watching television and listening to music with her sister. He
     did so after the [victim’s] sister left the room and went downstairs.
     [Appellant] entered the room and approached the [victim]. He
     then unzipped and removed [the victim’s] pants following which
     he dropped his own pants, pulled out his penis, and placed his
     penis on the outer part of the [victim’s] vaginal region. He also
     touched the outer part of her vagina with his hand.

            [Appellant] then tried to insert his penis in the [victim’s]
     vagina. However, upon hearing R.T., the [victim’s] brother,
     coming up the stairs he stopped. When R.T. reached the top of
     the stairs, he saw the [victim] fastening her pants as she exited
     the room and [Appellant] get off the bed with his pants unbuckled.
     R.T. immediately ran down the stairs to report what he had seen
     to his grandmother, [D.T.].
           [D.T.] called the police and reported what R.T. had told her.
     Philadelphia Police Officer Thomas Bellon and his partner arrived
     at the residence shortly thereafter at which time they observed
     that several members of the [victim’s] family were visibly upset
     and were yelling. The [victim] and other family members were
     thereafter transported to the Office of the Special Victims Unit of
     the Philadelphia Police Department for interviews.

            Detective Kimberly Organ, of the Special Victims Unit, was
     assigned to the matter. Upon interviewing the [victim] and other
     individuals present at the residence the detective concluded that
     she had sufficient evidence to take [Appellant] into custody. [The
     victim] was taken to the emergency room of St. Christopher’s
     Hospital, where she was examined. That examination revealed no
     physical manifestations indicating that she had engaged in vaginal
     intercourse. However, an expert presented by the Commonwealth
     opined that such a finding did not mean that such activity had not
     occurred.

            In addition to describing what occurred during the incident
     underlying the charges in the current matter[, the victim] related
     that [Appellant] had sexually assaulted her previously. She
     testified that during one of those incidents she had gone into the
     basement to get her sister and while there [Appellant] grabbed
     her arm and spun her around. [Appellant] then pulled down both
     the [victim’s] and his pants and exposed himself. [Appellant] then
     had the [victim] sit on a chair at which time he was about to place
     his penis inside her vagina but stopped when R.T. came down the
     stairs. [Appellant] and the [victim] quickly pulled up their pants.
     R.T. immediately went back upstairs and reported what he had
     witnessed.

          [The victim] also testified to other incidents during which
     [Appellant] performed what sounded like anal sex with her. She
     conceded that she failed to tell authorities about the other


                                     -2-
J-A18012-18


      instances when she was first interviewed following the incident
      herein during which [Appellant] sexually molested her.

Trial Court Opinion, 7/31/17, at 2-3. Appellant subsequently was charged

with various sex crimes. On April 7, 2015, the Commonwealth filed a motion

in limine seeking to exclude evidence of the victim’s allegations of sexual

abuse by a third party. Specifically, the Commonwealth sought to preclude a

June 24, 2013 statement that D.T., A.T.’s grandmother, provided to Detective

Organ, reporting that the victim “had previously accused a boy on the school

bus of touching her, but that the [victim] never disclosed this to her.” Motion,

4/7/15, at 3, 5. On November 15, 2016, the trial court conducted a hearing

on the Commonwealth’s motion.          At the hearing, the Commonwealth

reasserted its request that the trial court preclude Appellant from mentioning

“any other allegation made by the [victim] in this case.”        N.T. Hearing,

11/15/16, at 5. In response, Appellant argued that, for purposes of attacking

the victim’s credibility, he be permitted to introduce evidence of “prior

confirmed instances in which the victim child has made false allegations.” Id.

at 6 (emphasis added). The trial court granted the Commonwealth’s motion.

      The case proceeded to a jury trial, following which Appellant was found

guilty of rape, unlawful contact with a minor, aggravated indecent assault,

corruption of a minor, and IDSI. On April 4, 2017, the trial court sentenced

Appellant to an aggregate term of ten to twenty years’ imprisonment followed

by ten years’ probation. Appellant did not file any post-sentence motion. He

timely appealed to this Court.    The trial court directed Appellant to file a



                                     -3-
J-A18012-18



Pa.R.A.P. 1925(b) statement of errors complained of on appeal. Appellant

complied. In response, the trial court issued a Pa.R.A.P. 1925(a) opinion.

        On appeal,2 Appellant raises two issues for our review:

        [I.] Did the trial court abuse its discretion when it granted the
        Commonwealth’s motion in limine to preclude Appellant from
        introducing evidence that the [victim] had falsely accused other
        individuals of sexual assault?

        [II.] Did the trial court abuse its discretion when it granted the
        Commonwealth’s motion in limine to preclude [] Appellant from
        introducing evidence that [the victim] had previously been
        committed to a mental institution?

Appellant’s Brief at 3 (unnecessary capitalization omitted).

        After careful review of the record and the relevant case law, we conclude

that the trial court accurately and thoroughly addressed the merits of

Appellant’s claims. See Trial Court Opinion, 7/31/17, at 4-7. We agree with

____________________________________________


2   Our standard of review of a grant of a motion in limine is well-settled:

        When reviewing the denial of a motion in limine, we apply an
        evidentiary abuse of discretion standard of review.           See
        Commonwealth v. Zugay, 745 A.2d 639 (Pa. Super. 2000)
        (explaining that because a motion in limine is a procedure for
        obtaining a ruling on the admissibility of evidence prior to trial,
        which is similar to ruling on a motion to suppress evidence, our
        standard of review of a motion in limine is the same of that of a
        motion to suppress). The admission of evidence is committed to
        the sound discretion of the trial court and our review is for an
        abuse of discretion.
Commonwealth v. Kane, 188 A.3d 1217, 1229 (Pa. Super. 2018) (citing
Commonwealth v. Stokes, 78 A.3d 644, 654 (Pa. Super. 2013)). “[A] trial
court’s ruling regarding the admission of evidence will not be disturbed on
appeal unless that ruling reflects manifest unreasonableness, or partiality,
prejudice, bias, or ill-will, or such lack of support to be clearly erroneous.”
Commonwealth v. Moser, 999 A.2d 602, 605 (Pa. Super. 2010) (citation
omitted), appeal denied, 20 A.3d 485 (Pa. 2011).

                                           -4-
J-A18012-18



the trial court’s conclusion that Appellant failed to present any evidence to

substantiate that the victim falsely had accused others of sexual assault.

Thus, we discern no abuse of discretion with respect to the first issue on

appeal. Moreover, the trial court did not abuse its discretion in disallowing

Appellant from introducing evidence that the victim had been committed to a

mental institution, because Appellant failed to present any evidence

establishing that the victim was suffering any mental condition that impaired

her ability to recall what Appellant did to her. Accordingly, we affirm the trial

court’s April 4, 2017 judgment of sentence. We further direct that a redacted

copy of the trial court’s July 31, 2017 opinion be attached to any future filings

in this case.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/8/18




                                      -5-
0041_Opinion
                                                                                                         Circulated 10/31/2018 04:12 PM




                        IN THE COURT OF COMMON PLEAS QF PHILADELPHIA COUNTY
                                FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                         CRIMINAL TRIAL DIVISION


               COMMONWEALTH OF PENNSYLVANIA                                               COURT OF COMMON PLEAS
                                                                                          OF PHILADELPHIA

                              vs.                                                         CRIMINAL TRIAL DIVISION

                                                                                          CP-5l-CR-0008962-2013
                        Charles Mathis ,
                                                                           I/I
                                               I/II I/7983167851
                                                      Ill/Ill ///Ill //I                                          FILED
                                                                                 -
                                                                                      t
                                                                                     ./
                                                                                                            'JUL 31 2017
                                                                                                         Office of Judicial Reoords
                                                                   OPINION                                   Appeals/Post TriaJ

               PROCEDURAL HISTORY

                      The defendant, Charles Mathis, was charged with, inter alia, rape, unlawful contact with a

               minor, aggravated indecent assault-complainant Jess than 16, corruption of a minor, indecent

               assault of a person less than thirteen, and involuntary deviate sexual intercourse with a person less

               than sixteen years old. These charges were brought forth as a result of an incident that occurred on

               June 23, 2013, during which the defendant sexually assaulted fourteen-year-old A. T.

                      In November of 2016, defendant was tried before this Court and a jury. On November 16,

               2016, the jury found defendant guilty of the above listed charges but for the charge of indecent

               assault of a person less than thirteen years old, on which it entered a verdict of not guilty. On April

               4, 2017, this Court imposed a sentence of ten to twenty years' incarceration followed by a period

               of probation of ten years. Following the imposition of sentence, the defendant filed a notice of

               appeal and a Pa.R.A.P. 1925(b) statement.
FACTUAL HISTORY

       On June 23rd, 2013, Angela Henderson found it urgently necessary to take her son, R. T.

to the hospital. As a result of this sudden emergency, she left her other children including the

victim A.T. in the care of defendant, the brother of the children's grandmother Dianne Taylor.

While watching the children, defendant went to the second floor bedroom where the complainant

was watching television and listening to music with her sister. He did so after the complainant's

sister left the room and went downstairs. Defendant entered the room and approached the

complainant. He then unzipped and removed the complainant's pants following which he dropped

his own pants, pulled out his penis, and placed his penis on the outer part of complainant's vaginal

region. He also touched the outer part of her vagina with his hand.

       Defendant then tried to insert his penis in the complainant's vagina. However, upon hearing

R. T., the complainant's brother, coming up the stairs he stopped. When R. T. reached the top of

the stairs, he saw the complainant fastening her pants as she exited the room and defendant get off

the bed with his pants unbuckled. R. T. immediately ran down the stairs to report what he had seen

to his grandmother, Diane Taylor.

        Ms. Taylor called the police and reported what R.T. had told her. Philadelphia Police

Officer Thomas Bellon and his partner arrived at the residence shortly thereafter at which time

they observed that several members of the complainant's family were visibly upset and were

yelling. The complainant and other family members were thereafter transported to the Office of

the Special Victims Unit of the Philadelphia Police Department for interviews.

       Detective Kimberly Organ, of the Special Victims Unit, was assigned to the matter. Upon

interviewing the complainant and other individuals present at the residence the detective concluded

that she had sufficient evidence to take defendant into custody. A. T. was taken to the emergency



                                                 2
room of St. Christopher's Hospital, where she was examined. That examination revealed no

physical manifestations indicating that she had engaged in vaginal intercourse. However, an expert

presented by the Commonwealth opined that such a finding did not mean that such activity had

not occurred.

       In addition to describing what occurred during the incident underlying the charges in the

current matter A. T. related that defendant had sexually assaulted her previously. She testified that

during one of those incidents she had gone into the basement to get her sister and while there

defendant grabbed her arm and spun her around.            Defendant then pulled down both the

complainant's and his pants and exposed himself. Defendant then had the complainant sit on a

chair at which time as he was about to place his penis inside her vagina but stopped when R. T.

came down the stairs. Defendant and the complainant quickly pulled up their pants. R. T.

immediately went back upstairs and reported what he had witnessed.

       A.T. also testified to other incidents during which defendant performed what sounded like

anal sex with her. She conceded that she failed to tell authorities about the other instances when

she was first interviewed following the incident herein during which defendant sexually molested

her.

DISCUSSION

       In his 1925(b) statement, the defendant asserts the following:

       L         The Court erred by refusing to permit the defense from presenting evidence

                 indicating that the complainant had falsely accused other individuals of sexual

                 assault.

       II.       The Court erred by refusing to permit the defense to present evidence indicating

                 that the complainant had been committed to a mental institution.



                                                 3
These claims are governed by the following standards. "Admission of evidence is a matter within

the sound discretion of the trial court, and will not be reversed absent a showing that the trial court

clearly abused its discretion." Commonwealth v. Cooper, 941 A.2d 655, 667 (Pa. 2007). An abuse

of discretion "is not merely an error of judgment," but a ruling that is "manifestly unreasonable,

or the result of partiality, prejudice, bias, or ill-will." Commonwealth v. Chambers, 685 A.2d 96,

104 (Pa. 1996). Evidence is relevant when 'the inference sought to be raised by the evidence bears

upon a matter in issue in the case and second, whether the evidence renders the desired inference

more probable than it would be without the evidence."' Commonwealth v. Haight, 525 A.2d 1199

(Pa. 1987), quoting Commonwealth v. Stewart, 336 A.2d 282 (Pa.1975).

        Instantly, it is submitted that the Court did not commit an abuse of discretion by excluding

the evidence at issue.

        Defendant's first issue concerns an allegation that the complainant falsely accused another

person of having sexually assaulted her. The issue had its genesis in a pre-trial Motion in Limine

filed by the Commonwealth. In its Motion, the Commonwealth indicated that it was seeking to

prevent the introduction in evidence a comment made on June 24, 2013, by Diane Taylor, to

Detective Organ that A.T. had accused a "boy" she was riding with on the school bus of touching

her, something which Ms. Taylor indicated A.T. never admitted to her. Commonwealth's Motion

in Limine, 4/7 /15, at 3.

        During the hearing on the Motion, the defense provided no additional information

involving the complaint such as whether the complaint was investigated, what was the outcome of

the investigation, or who was the original source of the information Ms. Taylor related to Detective

Organ. Absent this information, the defense failed to show that the evidence was anything more

than irrelevant inadmissible hearsay, or that it sought to introduce the evidence for anything more

than to smear the complainant. See Commonwealth v. Fink, 791 A.2d 1235 (Pa. Super. 2002)


                                                  4
(holding that "[i]f the offer of proof shows only that others in addition to the defendant had sexual

contact with the victim, but does not show how the evidence would exonerate the defendant,

evidence of prior sexual activity is inadmissible .... ") (Fink, 791 A.2d at 1242-1243, citing

Commonwealth v. Durst, 559 A.2d 504 (Pa. 1989) and Commonwealth v. Allbum, 721 A.2d 363

(Pa. Super. 1998)). Here, defendant presented nothing showing how the evidence at issue was

exculpatory.

           Moreover, the law is clear that such evidence was not admissible under the circumstances

presented here. 1 Case law clearly holds that such evidence is irrelevant because the fact that the

complainant may have falsely accused another of sexual assault does not undermine or negate an

allegation that the complainant did so in the case being tried. In Commonwealth v. Johnson, 638
A.2d 940 (Pa. 1994), the Supreme Court held that evidence of the victim's prior sexual assault was

not relevant to the question of whether Johnson had assaulted the victim. Thus, the Johnson Court

held, the evidence had properly been excluded at trial. See also Commonwealth v. L.N., 787 A.2d
1064 (Pa. Super. 2001) (holding that the trial court did not err by disallowing introduction of

evidence of prior sexual assault complaint where no evidence presented demonstrating that the

evidence was relevant).

           Defendant argued that the case of Commonwealth v. Schley, 136 A.3d 511 (Pa. Super.

2016), applied herein and mandated that the evidence of the alleged prior complaint was

admissible. In that case, Schley, charged with Endangering the Welfare of Children following an

allegation that the victim had told her on a couple of occasions that her husband had her touch his

penis, sought to introduce evidence indicating that the complainant therein had thrice made claims,



1   It is noted that this Court did not exclude the admission of such evidence based on the Rape Shield Act. 18 Pa.C.S.
§ 3104. In fact, because the allegation concerned a prior sexual assault, the Act did not apply. See Fink, 791 A.2d at
1242.

                                                            5
which were proved to be false, accusing others of having sexually assaulted her. Schley argued,

inter all a, that the admission of the evidence involving other demonstrably false claims of sexual

assault was not precluded by the Rape Shield Act and also that evidence was relevant and

admissible because it was probative of an element of the crime with which she was charged and

also the victim's credibility.

         This Court concluded that Schley did not apply here because defendant presented no

evidence indicating that the prior unrelated complaint had been proved false and because the

probative value of the evidence was outweighed by its prejudicial effect, namely, the likelihood

that it would unfairly smear the complainant with nothing more than a rumor based on hearsay.

         Accordingly, for all of the foregoing reasons, it is respectfully suggested that the ruling of

this Court precluding the introduction of the evidence at issue be affirmed.

         Appellant's second and final issue asserts that this Court abused its discretion by

prohibiting the defense from impeaching the complainant with evidence demonstrating that she

had been committed to a mental institution. (N.T. Motions Hearing, 11/15/16, 7). Although such

evidence may be admissible for purposes of impeaching the credibility of a witness,

Commonwealth v. Mason, 518 A.2d 282, 285 (Pa. Super.1986), the party proffering the evidence

must establish the following:
                             '

                t]he crucial determination that a trial judge must make ... is whether
                [this evidence J is related to the subject of the litigation or whether it
                affects the testimonial ability of the witness so as to impeach him.
                The evidence can be said to affect the credibility of a witness when
                it shows that his mental disorganization in some way impaired his
                capacity to observe the event at the time of its occurrence, to
                communicate his observations accurately and truthfully at trial, or
                to maintain a clear recollection in the meantime.

Mason, 518 A.2d at 285. See also Commonwealth v. Gonzalez, 109 A.3d 711, 726 (Pa. Super.

2015).


                                                    6
         Here, defendant did not present any evidence establishing that the complainant was suffering any

mental condition that impaired her ability to recall and communicate what defendant did to her. Absent

that evidence, it is clear that no abuse of discretion occurred and therefore, it is submitted that relief should

be denied with respect to this claim.2

CONCLUSION

         For the foregoing reasons, defendant's assertions of error should be dismissed for lack of

merit and the judgment of sentence should be affirmed.

                                                                           By the Court,




Date14Llr;




2 It is submitted that even if it was error to preclude the defense from impeaching the complainant with the evidence
at issue, the error was harmless given the wealth of other evidence establishing that defendant sexually assaulted the
complainant.

                                                          7